GLD-292                                                      NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 13-1845
                                    ___________

                                DAVID L. MATHIS,
                                            Appellant

                                          v.

                   JENNIFER MONZA; CAROL STEELE-SMITH;
                    WILLIAM SCHOPPE; COUNTY OF BEAVER
                     ____________________________________

                   On Appeal from the United States District Court
                      for the Western District of Pennsylvania
                           (D.C. Civil No. 2:11-cv-00450)
                     District Judge: Honorable Nora B. Fischer
                    ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   June 20, 2013

             Before: FUENTES, FISHER and VANASKIE, Circuit Judges

                             (Opinion filed: July 8, 2013)
                                     _________

                                      OPINION
                                      _________

PER CURIAM

      David Mathis appeals from the District Court‟s orders granting the defendants‟

partial motion to dismiss and their motion for summary judgment. Because the appeal
does not present a substantial question, we will summarily affirm the District Court‟s

judgment. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.

                                              I.

       Mathis was transferred to the Beaver County Jail for pretrial detention on February

11, 2011. The United States Marshals advised jail officials that Mathis‟ charges included

escape and that he had previously attempted to escape from a correctional institution.

Monza, the Classification Coordinator, identified Mathis as an escape risk and designated

him to the Restricted Housing Unit (“RHU”).

       Approximately a week later, a staff member informed Mathis that only religious

materials were allowed in the RHU. Mathis verified this information by requesting a

Bible from the chaplain, which he received the following day. Mathis also requested a

list of property permitted in the RHU, and the list stated that RHU inmates were allowed,

inter alia, only one book of a religious nature and that any other items not on the list

would be considered contraband and confiscated.

       On March 3, 2011, Mathis filed a grievance seeking the same benefits given to

female RHU inmates and other pretrial administrative custody inmates, such as hot

meals. Monza denied his request. Mathis re-filed his grievance the following day. On

March 14, 2011, Steele-Smith granted Mathis access to the law library but denied him all

other requested benefits.




                                              2
       A month later, Mathis requested that he be transferred to the Special Needs Unit

(“SNU”) because of the sleep deprivation, mental cruelty, and exhaustion he was

experiencing in the RHU. Steele-Smith denied his request. Mathis then wrote to the

United States Marshals asking to be transferred, and he was removed from the jail on

April 22, 2011.

       Mathis filed a complaint pursuant to 42 U.S.C. §, alleging violations of his equal

protection, First Amendment, and due process rights. In January 2012, the District Court

granted the defendants‟ partial motion to dismiss Mathis‟ equal protection and First

Amendment Establishment Clause claims concerning the providing of religious texts and

visits from religious advisers. Subsequently, the District Court granted the defendants‟

motion for summary judgment on Mathis‟ remaining claims. This appeal followed.

                                             II.

       We have jurisdiction over the District Court‟s orders. 28 U.S.C. § 1291. We

exercise plenary review over both the District Court‟s partial dismissal and its grant of

summary judgment to the defendants. See Giles v. Kearney, 571 F.3d 318, 322 (3d Cir.

2009); Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). To survive a motion to

dismiss, “a complaint must contain sufficient factual matter, accepted as true, to „state a

claim to relief that is plausible on its face.‟” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Summary judgment is

appropriate only when the “movant shows that there is no genuine dispute as to any

                                              3
material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). We may summarily affirm on any basis supported by the record. Murray v.

Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per curiam).

                                             III.

       In his complaint, Mathis alleged that the jail violated his First Amendment rights

to freedom of speech and the press by not allowing male RHU inmates to possess reading

material “from any source.” While inmates retain the “protections afforded by the First

Amendment,” O‟Lone v. Estate of Shabazz, 482 U.S. 342, 348 (1987) (citation omitted),

they “retain[] only those First Amendment rights that are not inconsistent with [their]

status as [] prisoner[s] or with the legitimate penological objectives of the corrections

system,” Pell v. Procunier, 417 U.S. 817, 822 (1974). To determine whether a regulation

infringing upon constitutional rights is reasonable, courts apply the four factors set forth

in Turner v. Safley, 482 U.S. 78 (1987). These factors require courts to consider: (1)

“whether the regulation bears a „valid rational connection‟ to a legitimate and neutral

government objective;” (2) “whether there are alternative means of exercising the right

that remain open to prison inmates;” (3) “the impact accommodation of the asserted

constitutional right will have on guards and other inmates, and on the allocation of prison

resources generally;” and (4) “the absence of ready alternatives.” Id. at 89-90; see also

Fraise v. Terhune, 283 F.3d 506, 513-14 (3d Cir. 2002) (citations omitted).




                                              4
       As an initial matter, Mathis was permitted to have a religious text as well as legal

mail and personal correspondence, except for magazines and books. Nevertheless, we

agree with the District Court that the jail‟s policy prohibiting RHU inmates from

possessing non-religious reading material satisfies Turner. The record reflects that the

jail‟s policy furthers its interest in promoting the modification of RHU inmates‟ behavior

so that they have incentive to follow jail rules and regulations. See Beard v. Banks, 548

U.S. 521, 530-31 (2006) (determining that policy prohibiting Long Term Segregation

Unit inmates from possessing newspapers and magazines served to motivate better

behavior). To avoid equal protection problems, the jail cannot distinguish between

inmates placed in the RHU for disciplinary infractions and inmates placed there on

administrative segregation status. Furthermore, although RHU inmates have no

alternative to exercise their right, their right has not been completely eliminated, as

Mathis himself was advised that he could be moved to a less restrictive unit allowing

leisure reading materials if he resolved his escape risk designation with the Marshals.

See Turner, 482 U.S. at 89-90; see also Beard, 548 U.S. at 532. Finally, the record

reflects that without the policy, more prison resources would be expended in an attempt

to modify inmates‟ behavior, and that there is no alternative method that would

accommodate this right at de minimis cost to the jail‟s penological interests. See Turner,

482 U.S. at 90-91. Accordingly, summary judgment was warranted for the defendants on

Mathis‟ claim that his rights to freedom of speech and the press were violated.

                                              5
       Mathis also claimed that the jail‟s policy of allowing RHU inmates to possess

religious texts while prohibiting them from possessing non-religious texts and allowing

RHU inmates to receive visits from religious advisers violates the First Amendment‟s

Establishment Clause and his equal protection rights. However, it appears that Mathis is

not raising a true Establishment Clause claim, as he does not take issue with the jail‟s

allowance of religious texts and visitors and does not allege that he is in any way

religious or non-religious. Rather, he believes that RHU inmates should be allowed to

possess both religious and non-religious reading material and should be allowed to

receive extra visits from individuals who are not religious advisers. “Turner is equally

applicable” to Mathis‟ claims. DeHart v. Horn, 227 F.3d 47, 61 (3d Cir. 2000). An

inmate “cannot obtain relief if the difference between the defendants‟ treatment of him

and their treatment of [inmates of another religion] is „reasonably related to legitimate

penological interests.‟” Id.   However, as we noted above, the jail‟s policy prohibiting

RHU inmates from possessing non-religious reading material and from receiving extra

visits serves the penological purpose of promoting the modification of behavior. See

Turner, 482 U.S. at 89-90; see also Beard, 548 U.S. at 530-31. Accordingly, the District

Court properly determined that Mathis‟ claims were meritless.

       According to Mathis, the defendants violated his equal protection rights by serving

hot meals to female RHU inmates while only serving bagged meals to male RHU

inmates. The record contains evidence that male RHU inmates used to receive hot meals,

                                             6
but that they began to use the trays and utensils as weapons. The jail did not experience

the same problems with female RHU inmates. For safety purposes, the jail began serving

bagged meals only to male RHU inmates. Accordingly, we agree that this difference in

treatment bears a “„valid rational connection‟ to a legitimate and neutral government

objective.”1 Turner, 482 U.S. at 89.

       Finally, we agree that Mathis‟ pretrial confinement in the RHU did not violate his

substantive due process rights, as nothing in the record suggests that this placement was

punitive. See Bell v. Wolfish, 441 U.S. 520, 535 (1979). Given Mathis‟ classification as

an escape risk, his detention in the RHU was reasonably related to the jail‟s legitimate

interest in maintaining security. See Block v. Rutherford, 468 U.S. 576, 586 (1984);

Stevenson v. Carroll, 495 F.3d 62, 68 (3d Cir. 2007). Likewise, Mathis‟ claim that the

defendants violated his equal protection rights is meritless, as the record is devoid of any

evidence that the defendants purposefully discriminated against Mathis by placing him

the RHU.2 See Andrews v. City of Phila., 895 F.2d 1469, 1478 (3d Cir. 1990).

                                            IV.

1
  While prisoners must receive a nutritionally adequate diet, see Ramos v. Lamm, 639
F.2d 559, 571 (10th Cir. 1980), Mathis has no constitutional right to hot meals, see
Brown-El v. Delo, 969 F.2d 644, 648 (8th Cir. 1992) (finding frivolous prisoner‟s claim
that his constitutional rights were violated when he was served cold food).
2
  We further agree that Mathis failed to establish that the inmate convicted of escape was
similarly situated to him. The other inmate walked away while working outside of the
jail as part of the Community Work Program. He was found guilty of a disciplinary
violation and was sent to the RHU. After serving his time in the RHU, he was transferred
to the general population unit. Unlike this inmate, however, Mathis was designated as an
escape risk upon arrival at the jail and had an admitted history of attempted escape.
                                              7
      For the foregoing reasons, we will summarily affirm the District Court‟s

judgment. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.




                                           8